                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          Civil Action No. 1:20-cv-791-WJM


   ROBERT MILLER,
                         Plaintiff,

                         v.                            DEFENDANT BAHAKEL
                                                     COMMUNICATIONS, LTD.’S
   BAHAKEL COMMUNICATIONS,                          SUPPLEMENT TO ITS MOTION
   LTD.,                                                 FOR SANCTIONS

                       Defendant.


       Defendant Bahakel Communications, Ltd. (“Bahakel”), through counsel and

pursuant to D.C.COLO.LCivR 54.3 and the Court’s March 16, 2021, text Order (ECF

No. 41), respectfully submits (1) this Supplement to Bahakel’s Motion for Sanctions (ECF

No. 35) and (2) the accompanying Declaration of Eric M. David in Support of this

Supplement. Mr. David’s Declaration and the exhibits thereto “explain[] the amount of

attorneys’ fees and costs incurred in: (1) litigating this case in its entirety; (2) litigating the

venue issue in this case; and (3) filing the motion for sanctions and th[is] fee supplement

. . . .” See ECF No. 41.

       Bahakel respectfully submits that the fees set out in Mr. David’s Declaration and

the exhibits thereto are reasonable under controlling law. See, e.g., Broad. Music, Inc. v.

Cleatz Bar & Grill, LLC, No. 12-CV-00321-REB-CBS, 2013 WL 753468, at *2 (D. Colo.

Feb. 27, 2013) ($500 rate for partner, $325 rate for associate, and $160 rate for paralegal
reasonable (see also declaration in support of Broad. Music fee request at ECF No. 18-1 in

same case)); Shrader v. Beann, No. 10-CV-01881-REB-MJW, 2012 WL 527480, at *3 (D.

Colo. Feb. 17, 2012) ($445 per hour reasonable for senior attorneys).1

      This the 31st day of March, 2021.

                                          /s/ Patrick Cross
                                          Eric M. David (N.C. Bar # 38118)
                                          edavid@brookspierce.com
                                          Patrick Cross (N.C. Bar # 50646)
                                          pcross@brookspierce.com
                                          BROOKS, PIERCE, McLENDON,
                                           HUMPHREY & LEONARD, L.L.P.
                                          Wells Fargo Capitol Center
                                          150 Fayetteville Street, Suite 1700
                                          Raleigh, North Carolina 27602
                                          Telephone: (919) 839-0300
                                          Fax: (919) 839-0304
                                          Counsel for Defendant




      1
        Bahakel reads the Court’s March 16, 2021, text Order to request only this
Supplement, Mr. David’s Declaration, and the exhibits attached thereto. To the extent the
Court desires further briefing regarding the reasonableness of Bahakel’s requested fees,
Bahakel respectfully requests the opportunity to provide the Court with such briefing.

                                           -2-
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following:

 Mr. Craig Benjamin Sanders                     Mr. Michael T. McConnell
 100 Garden City Plaza                          4700 South Syracuse Street
 Suite 500                                      Denver Corporate Center, Tower I
 Garden City, NY 11530                          Suite 200
 csanders@barshaysanders.com                    Denver, CO 80237
                                                mike@mvp-legal.com

       This the 31st day of March, 2021.

                                           /s/ Patrick Cross
                                           Patrick Cross (N.C. Bar # 50646)
                                           pcross@brookspierce.com
                                           BROOKS, PIERCE, McLENDON,
                                            HUMPHREY & LEONARD, L.L.P.
                                           Wells Fargo Capitol Center
                                           150 Fayetteville Street, Suite 1700
                                           Raleigh, North Carolina 27602
                                           Telephone: (919) 839-0300
                                           Fax: (919) 839-0304

                                           Counsel for Defendant
